                                            _______________________

    Case 2:19-mj-03314-JBC Document 1 Filed 06/20/19 Page 1 of 6 PageID: 1




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA            :   CRIMINAL COMPLAINT

       v.                            :   Hon. James B. Clark, III, U.S.M.J.

 ANTHONY MOORE                       :   Mag. No. 19-33 14




       I, Angel Casanova, the undersigned complainant being duly sworn, state
the following is true and correct to the best of my knowledge and belief:

                            SEE ATTACHMENT A

      I further state that I am a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives and that this complaint is based on the
following facts:

                           SEE ATTACHMENT B




                       Angel csanova, Special Agent
                       Bureau of Alcohol, Tobacco, Firearms and Explosives


Sworn to before me and subscribed in my presence,
JuneZ 2019, Essex County, New Jersey



Honorable James B. Clark, III
United States Magistrate Judge              Sig4t’e of Judicial Officer
   Case 2:19-mj-03314-JBC Document 1 Filed 06/20/19 Page 2 of 6 PageID: 2




                               ATTACHMENT A

                                 COUNT ONE
                (Possession of a Firearm by a Convicted Felon)

      On or about March 25, 2019, in Passaic County in the District of New
Jersey and elsewhere, the defendant,

                              ANTHONY MOORE,

having been convicted of a crime punishable by imprisonment for a term
exceeding one year in the Superior Court of New Jersey, Passaic County, did
knowingly possess in and affecting commerce a firearm, namely a .45 caliber
Glock 21 handgun, bearing serial number VLU337, loaded with twelve (12) .45
caliber rounds of hollow point ammunition.

     In violation of Title 18, United States Code, Section 922(g)(1).
   Case 2:19-mj-03314-JBC Document 1 Filed 06/20/19 Page 3 of 6 PageID: 3




                                 COUNT TWO
                  (Possession with Intent to Distribute Heroin)

      On or about March 25, 2019, Passaic County in the District of New Jersey
and elsewhere, the defendant,

                               ANTHONY MOORE,

knowingly and intentionally did possess with the intent to distribute a quantity
of a mixture and substance containing a detectable amount of heroin, a Schedule
I controlled substance.

      In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).
   Case 2:19-mj-03314-JBC Document 1 Filed 06/20/19 Page 4 of 6 PageID: 4




                                 COUNT THREE
                  (Using and Carrying a Firearm During and in
                      Relation to a Drug Trafficking Crime)

      On or about March 25, 2019, in Passaic County, in the District of New
Jersey and elsewhere, the defendant,

                               ANTHONY MOORE,

during and in relation to a drug trafficking crime for which the defendant may
be prosecuted in a court of the United States, namely, the possession with intent
to distribute heroin charged in Count Two of this Criminal Complaint, did
knowingly use and carry a firearm.

      In violation of Title 18, United States Code, Section 924(c)(1)(A)(i).
    Case 2:19-mj-03314-JBC Document 1 Filed 06/20/19 Page 5 of 6 PageID: 5




                                ATTACHMENT B

       I, Angel Casanova, am a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives. I am fully familiar with the facts set forth
herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and photographs of
the evidence. Where statements of others are related herein, they are related in
substance and part. Because this complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation. Where I assert that an event took place on a particular date, I am
asserting that it took place on or about the date alleged.

        1.    On or about March 25, 2019, several Paterson Police Department
officers (the “officers”) were detailed to the corner of Rosa Parks Boulevard and
East Hamilton Avenue on a report of a black male, wearing a green jacket with
lettering on the back, a white hooded sweatshirt, blue jeans, and brown
Timberland boots in possession of a handgun. The area of Rosa Parks Boulevard
and East Hamilton Avenue is known to be a high crime area.

       2.    The officers responded to the location and observed an individual
matching the description walking southbound toward towards Fair Street. The
individual, later identified as Anthony Moore (“MOORE”) was holding a black
object, which the officers believed to be a handgun. Upon observing the officers,
MOORE put the black object in his pocket. One of the officers exited his police
car with his weapon drawn and gave MOORE several commands to show his
hands.

      3.    MOORE ignored the officer’s commands and immediately began to
run eastbound on Hamilton Avenue. As MOORE started running, an object fell
from his person. One of the officers stayed with the object, which was later
determined to be a .45 caliber Glock 21 handgun, bearing serial number
VLU337, loaded with twelve (12) .45 caliber rounds of hollow point ammunition.

       4.    MOORE ran into an alley way near 310 East Hamilton Avenue with
several officers in pursuit. MOORE climbed a fence located in the alleyway,
attempting to escape. When an officer caught up to him, MOORE repeatedly
punched and kicked the officer. The officer eventually placed MOORE under
arrest.

       5.   A search of MOORE’S person following the arrest revealed 90
glassine bags of heroin.

      6.    On or about April 28, 2000, MOORE was convicted in the Superior
Court of New Jersey, Passaic County, of possession with intent to distribute a
controlled dangerous substance on or near school property, in violation of
N.J.S.A. 2C:35-7, a crime punishable by imprisonment for a term exceeding one
year.
   Case 2:19-mj-03314-JBC Document 1 Filed 06/20/19 Page 6 of 6 PageID: 6




       7.    On or about November 30, 2001, MOORE was convicted in the
Superior Court of New Jersey, Passaic County, of possession with intent to
distribute a controlled dangerous substance on or near school property, in
violation of N.J.S.A. 2C:35-7, burglary in violation of N.J.S.A. 2C:18-2a, and
unlawful possession of a weapon in violation of N.J.S.A. 2C:39-5d, crimes
punishable by imprisonment for terms exceeding one year.

       8.    On or about November 3, 2006, MOORE was convicted in the
Superior Court of New Jersey, Passaic County, of possession with intent to
distribute a controlled dangerous substance on or near school property, in
violation of N.J.S.A. 2C:35-7, a crime punishable by imprisonment for a term
exceeding one year.

      9.    On or about April 24, 2013, MOORE was convicted in the Superior
Court of New Jersey, Passaic County, of possession with intent to distribute a
controlled dangerous substance on or near school property, in violation of
N.J.S.A. 2C:35-7, a crime punishable by imprisonment for a term exceeding one
year.

        10.  On or about November 9, 2017, MOORE was convicted in the
Superior Court of New Jersey, Passaic County, of unlawful possession of a
weapon, in violation of N.J.S.A. 2C:39-5d, a crime punishable by imprisonment
for a term exceeding one year.
